DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In respect to independent claim 22, the recitation “wherein the proximal end of the projection portion further includes at least one body portion opening, the body portion opening being aligned with the at least one flange and the at least one flange opening, wherein the body portion opening forms an opening with the spine of the storage device” is unclear.   There is no opening in the structure being claimed.  The plain meaning of “opening” is accurately portrayed by the “flange opening”, which constitutes an actual opening in the structure of the device.  Contrary to the limitation above, there is no opening formed, rather, the entire device except the attachment portion may be pivoted above the line adjacent to the attachment portion.   The ability of the flanges to be inverted is not due to an “opening” but rather a simple folding motion.   The actual physical “opening” is actually formed in the attachment portion, as these areas are removed from the attachment portion in order to “free” the flange.  Lastly, if construed to be the “opening” in the attachment portion (which slightly goes into the with the spine”, as the only opening is through the material of the body portion (the notches).
	In respect to independent claim 28, the recitation “a notch disposed in at least the attachment portion and aligned with the at least one flange and the at least one flange opening, wherein the notch forms an opening with the storage device when the attachment portion of the body portion is coupled to the spine” is unclear for substantially the same reasons as claim 22.  The notch does not “form an opening with the storage device [emphasis added]. The notch is adjacent, not aligned, to the flange. The notches adjacent the flanges are effectively “decoupling” the flanges from the adhesive attachment portions, which allows them to freely rotate with the rest of the body portions, thus allow them to invert.  
In respect to independent claim 35, the recitation “the at least one notch aligned with the at least one flange..” is indefinite for the similar reasons stated above.
As best can be understood by the examiner, in all cases the “notch” or “body portion opening” is construed as both notches, meaning that it would be aligned, and that the flange is situated between the notches.  This is not indicative of the actual structure of the invention, however.  The device is all formed from a unitary structure, and at no time, even during a manufacturing step (which is not claimed), is there a single notch (or body portion opening) formed which is aligned with the flange and flange opening.  The flange is actually formed from the two notches, i.e. the unitary structure has two notches, wherein the region between the notches is free of adhesive.  




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ominato (DE 2,206,662).
In respect to claims 35-36, the claim is impossible to ascertain for the reasons detailed in the 35 USC 112(b) above, however, as best can be construed by the Examiner, Ominato discloses a binding mechanism comprising having a body portion; the body portion including: a projection portion 10 including a first edge and at least one flange opening 18; at least one flange 28 algined with the flange opening 18, and each flange including a base portion, tip portion, and a stem portion (arbitrary lengths along the entire length, of equal width); an attachment portion 12 (attached via holes 30) which includes a second edge opposite the first edge (Fig. 5).  Although unclear for reason above, Ominato further discloses two notches 26 adjacent each flange.  
	In respect to claim 37, Ominato discloses that the projection portion, the attachment portion, and the flange are formed from a single unitary piece of material (Fig. 5).
	In respect to claims 38-39, Ominato discloses that the attachment portion is capable of coupling to a storage device 31 (Fig. 6); Ominato further discloses an embodiment which attaches to the spine (Figs. 1-2).
	In respect to claims 40-41, Ominato discloses that the flange is attached to the body portion between the flange opening and the second edge (Fig. 5); the tip of the flange having a smaller width than the stem (Fig. 5).
	In respect to claims 22-34, the 35 USC 112(b) issues, particularly the recitations “wherein the body portion opening forms an opening with the spine of the storage device” (claim 22) and “wherein the notch forms an opening with the storage device…” (claim 28), make the claims difficult to properly evaluate. 
	The evaluation of these claims was facilitated through the Spec and Drawings.  The details of the dependent claims as they currently stand cannot be adequately addressed, however, Ominato ‘662 is believed to anticipate the claims as they currently stand as best can be construed by the Examiner.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McGervey (US 2,773,504), Wright (US 3,956,798). Adams (US 6,168,337), Jahn (US 3,834,824), Saltz (US 4,135,832), Weihe et al. (US 4,437,781), Smith (US 3,516,755), Weihe et al. (DE 2,308,905), and Koster (DE 20/2012/012521). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637